DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a program. The claim recites "a program . . .". The program claim is a description or expression of the program and not physical things. Therefore, it is non-statutory in that they are no physical acts being performed. The steps of the program do not define any structural and functional interrelationship between the program and other claimed element of a computer to permit the computer programs’ functionality. 
Therefore, in order to determine if the process is statutory, one must determine whether the computer program is being claimed as part of a statutory manufacture or machine. A computer program process that merely manipulates an abstract idea is non-statutory despite the fact that it might inherently have some usefulness. For such subject matter to be statutory, the program must not be directed to a mere program listing of a set of instructions capable of being executed on a computer. Examiner finds no limitation to a practical application, i.e. non-transitory computer readable storage medium, needed to realize the programs’ functionality for the claimed program. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leon Chen et al., US 2019/0362555 A1, and further in view of D. Lekse et al, CN 11/0325896 A.

Independent claim 1, Chen discloses a display system comprising: 

a display device including an imager configured to capture an image of a real world (i.e. camera captures live image – Fig. 1 “120”; Para 13), 

an image recognition unit configured to recognize an identifier provided to a product that is portable and included in the image captured by the imager (i.e. recognize an image of an item, e.g. gift/product – Para 10 – by tracking a marker identifier – Para 8), 

a display control unit that generates an augmented reality image in which an image of a virtual object is superimposed on scenery of the real world including the product in response to recognition of the identifier (i.e. processor – Fig. 1 “154” – integrates content and AR content – Para 11 – on an item/product – Para 8 – recognized via a marker identifier – Para 10), 

a display unit that displays the augmented reality image (i.e. display – Fig. 1 “172” – of AR content – Fig. 1 “162”), and 

a position sensor that acquires current position information (i.e. motion sensor tracks and determines change in device position – Para 10); and 


a server including a first storage unit in which a plurality of types of image data of the virtual object is stored (i.e. server stores plural image data of AR content and video content – Fig. 1 “130”; Para 107), and 

a first extraction unit that extracts, from the first storage unit, the image data of the virtual object that is provided to the display device, based on the position information of the display device that is acquired by the position information acquisition unit (i.e. server includes a processor – Fig. 1 “134” – and outputs AR content based on position information – Para 16, 170, 171).  


Chen fails to disclose a position information acquisition unit that acquires current position information, and a first extraction unit that extracts, from the first storage unit, the image data of the virtual object that is provided to the display device, based on the position information of the display device that is acquired by the position information acquisition unit, which Lekse discloses (i.e. processor includes a position detector or uses a GPS to determine portable device position within an indoor location – Fig. 1 “104, 108”; and the processor – Fig. 1 “104” - positions a virtual object overlaying a physical object, e.g. toy or animal, that is detected using a QR code, where the video/virtual/AR content is received from a server – Fig. 1 “104”).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Lekse’s position information acquisition unit that acquires current position information used by a server to extract image data of the virtual object from a storage unit with the method of Chen because Lekse provides device position information relative to a specific areas of an environment, which improves the position information by enhancing the accuracy of device position relative to particular areas of an environment and improves the association of device position to virtual/AR content related to particular areas of an environment.




Claim 2, Chen dsicloses the display system according to claim 1, wherein the display control unit suspends display of the augmented reality image on the display unit until the identifier has been recognized by the image recognition unit for a predetermined period (i.e. after recognition of the tracked marker identifier, the AR content is displayed – Para 100).  




Claim 3, Chen discloses the display system according to claim 1, wherein the server includes a second storage unit in which the image data of the virtual object that is set corresponding to the identifier is stored (i.e. server stores AR content and video content – Para 72, 55, 65), and a second extraction unit that extracts, from the second storage unit, the image data of the virtual object that is provided to the display device, based on the identifier recognized by the image recognition unit (i.e. server communicates AR content based on the marker identifier – Para 17, 99).  




Claim 4, Chen discloses the display system according to claim 3, wherein the first extraction unit extracts, from the first storage unit, the image data of the virtual object based on a list of the image data of the virtual object that is stored in the first storage unit and that is prohibited from being combined with the image data of a predetermined virtual object that is stored in the second storage unit (i.e. use rules to maintain realistic playback – Para 11; server communicates AR content based on the marker identifier – Para 17, 99).


Independent claim 5, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Independent claim 6, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619